Citation Nr: 1503539	
Decision Date: 01/26/15    Archive Date: 02/09/15

DOCKET NO.  11-14 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a rating in excess of 60 percent for degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel



INTRODUCTION

The appellant is a Veteran with active duty service from July 1962 to January 1965.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Oakland, California Department of Veterans Affairs (VA) Regional Office (RO).  In his April 2011 substantive appeal, the Veteran requested a Travel Board hearing; he withdrew that request in September 2011 correspondence.  In his July 2014 VA Form 646, the Veteran's representative referred to the Veteran's (subsequently withdrawn) request for a Travel Board hearing in the April 2011 substantive appeal.  VA requested that the Veteran confirm whether he still requested a hearing and was notified that if no response was received within 30 days of the date of the letter, the Board would use his previous response.  No response was received; accordingly, a Board hearing will not be rescheduled per the Veteran's most recent statement on the matter.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action on his part is required.


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claim.  See 38 C.F.R. § 3.159.  

The Veteran's most recent VA examination to evaluate the current severity of his service-connected low back disability was in February 2010.  He has alleged in statements that the current rating does not reflect the current state of his low back disability.  On April 2013 VA hip and thigh examination, the Veteran reported receiving emergency treatment for worsening of chronic right posterior low back pain.  Although he denied any "new" numbness, tingling, weakness, or any other change in baseline symptoms, he previously reported being placed on new medication for nerve damage/pain in his April 2011 substantive appeal.   Under such circumstances a contemporaneous examination to assess the severity of the disability is necessary.

The record also suggests that the medical evidence is incomplete.  In his April 2011 substantive appeal, the Veteran reported receiving cortisone injections every two months and being placed on a new medication for nerve damage/pain that began in March 2011.  In September 2011 correspondence, he requested that VA obtain treatment records from the Santa Rosa VA Outpatient Clinic and the San Francisco VA Medical Centers (VAMC).  The record only contains VA treatment records from the San Francisco VAMC; the most recent treatment records from that facility are dated in June 2012.  Updated records of any VA and/or private treatment the Veteran has received for his back pain are likely to contain pertinent information (and VA records are constructively of record), and must be secured.

Accordingly, the case is REMANDED for the following:

1. The AOJ should secure for the records copies of the complete clinical records of all VA treatment the Veteran has received for a back disability (i.e., update to the present the records of his VA treatment for such conditions and specifically obtain records from the Santa Rosa VA Outpatient Clinic as well as the San Francisco VAMC).

2.  Thereafter, the AOJ should arrange for an appropriate examination to determine the current severity of his service-connected low back disability.  The examiner must review the record in conjunction with the examination.  Any indicated tests or studies should be completed.  

The examiner must explain the rationale for all opinions. 

3.  The AOJ should then review the record and re-adjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


